Citation Nr: 1506573	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-02 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had over 23 years of active military service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee. 

Since the issuance of the January 2013 statement of the case, additional evidence has been associated with the record including additional VA treatment records and private dermatology records.  The Veteran did not waive review of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014). Nevertheless, the private dermatology treatment records are not relevant to the claims on appeal and additional VA treatment records, including a June 2014 VA treatment record, which indicated a complaint of diminished hearing is duplicative of evidence previously associated with the claim file.  Consequently, the Board finds that remand to the AOJ for a supplemental statement of the case reflecting consideration of this evidence is not required for the hearing loss claim.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2014).  Additionally, as the issue of entitlement to service connection for tinnitus must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to AOJ.

FINDING OF FACT

The competent clinical evidence of record reflects that the Veteran does not have bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112  (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Notice was provided to the Veteran, in March 2011, for his claim of entitlement to service connection for hearing loss.  This notice was provided prior to the initial adjudication of the claim.  The Veteran was notified of the evidence necessary to substantiate the claim.   Specifically, the March 2011 letter notified the Veteran he should provide information on his current disabilities, information on any injuries, events or diseases that began during service and the relationship between his disabilities and any events, injuries or diseases during service.  He was also informed that VA would attempt to obtain VA medical records, military records and records from other Federal agencies.  The letter also provided general notice regarding how disability ratings are assigned and how effective dates are assigned.  As the content of the notice letter fully complied with the VCAA requirements, the Board concludes that VA satisfied its duty to notify the Veteran.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs and VA medical records are associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Additionally, VA satisfied the duty to assist the Veteran by providing an audiological examination to the Veteran in October 2011.  The October 2011 examination report contained sufficient evidence by which to decide the claim, particularly regarding whether the Veteran had hearing loss disability for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The examiner was provided with the claims file, and the Veteran's history and complaints were recorded.  As such, the examination report is adequate to decide the claim of service connection.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims, (Court) held that, relevant to VA audiology examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The October 2011 VA audiological examination report addressed any functional effects caused by a hearing disability specific to the Veteran's occupation and his usual daily activities.  Thus the Board finds the October 2011 VA examination is sufficient in this regard.

In sum, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for entitlement to service connection for hearing loss.  As such, appellate review may proceed without prejudice to the Veteran.  


II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran indicated at the October 2011 VA audiological examination, that his military noise exposure stemmed from combat service in Vietnam, as well as military exposure in a maintenance shop with heavy equipment.  In the November 2014 informal hearing presentation, the Veteran's representative stated, while serving in Vietnam, the Veteran had close proximity to high volume noises such as helicopter rotors, gunfire, mortars, and explosions during combat.  Thus, the Veteran contends that service connection is warranted for bilateral hearing loss.

A review of the Veteran's STRs do not reveal a diagnosis of hearing loss.  However, there are several complaints of earaches and ear pain.  Notably, August 1967, August 1977, and June 1979 audiometric testing, contained within the STRs, do not show hearing impairment for VA purposes under 38 C.F.R. § 3.385, nor do they show hearing impairment under Hensley.  The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  Moreover, the Veteran's DD 214, documented that he served during the Vietnam Era and that his unit was awarded the Vietnam Cross of Gallantry w/Palm, among others awards.  Based on this information, the Veteran's contention of noise exposure in combat in Vietnam is deemed consistent with the circumstances and conditions of his service and thus, is established by the evidence, notwithstanding that there is no official record of such incurrence during service.  38 U.S.C.A. § 1154(b) (West 2014).  

However, the October 2011 VA audiological examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
30
20
RIGHT
10
5
15
25
25

As described above, the October VA examination report revealed that the Veteran had only one auditory threshold above 26 decibels with respect to either ear.  Additionally, his Maryland CNC test score was 94 percent with respect to the left ear and 98 percent with respect to the right ear.  In the October 2011 VA examination, the Veteran was diagnosed with mild sensorineural hearing loss bilaterally with respect to certain frequencies.  However, the audiometric results of the October 2011 examination do not show that the Veteran has hearing loss "disability" for VA purposes under the provisions of 38 C.F.R. § 3.385.  This is also consistent with an April 2011 VA treatment record which also noted normal thresholds bilaterally at the specific frequencies identified by 38 C.F.R. § 3.385.  The April 2011 VA treatment record also noted speech recognition scores of 100 percent bilaterally.  

Thus, during the pendency of the claim or proximate to the claim, it has not been shown that the Veteran has an auditory threshold of 40 decibels or greater for any of the designated frequencies (500, 1000, 2000, 3000, 4000 Hertz), that he has at least three auditory thresholds of 26 decibels or greater for the designated frequencies, or that he has a speech recognition score using the Maryland CNC Test of less than 94 percent.  This is true for both the right and left ears.  

The Veteran has not challenged the accuracy of the October 2011 VA examination report nor has he submitted additional evidence in support of his claim that his reported hearing loss meets the threshold requirements set out by 38 C.F.R. § 3.385.  While the Veteran is competent to report what comes to him through his senses (see Layno v. Brown, 6 Vet. App. 465 (1994)), including diminished hearing capacity, he is not competent to assess that such hearing loss meets the criteria for hearing loss disability as set forth in 38 C.F.R. § 3.385.  Rather, such may only be established by audiometric testing.  The evidence in this case simply does not support a finding that he currently has a hearing loss disability for VA purposes.  

Diminished hearing is not synonymous with a hearing loss disability for VA purposes and not all hearing loss constitutes hearing loss "disability" for VA purposes.  The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence reflects that the Veteran does not have a hearing loss disability for VA purposes.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There has been no finding of a current VA disability proximate to or during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, service connection for bilateral hearing loss is not warranted.

In light of the lack of a current hearing loss disability for VA purposes, a discussion concerning chronicity and/or continuity of symptomatology is unnecessary.  38 C.F.R. §§ 3.303(b), 3.309(a).

For the foregoing reasons, the Board finds that the claim of service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

With respect to the claim for service connection for tinnitus, the Board concludes that October 2011 VA examination report is not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The October 2011 VA examiner opined that it would seem less likely than not that the Veteran's tinnitus was related to military noises sources.  The October 2011 VA examiner based such opinion on an article which implied that probability of tinnitus being related to noise exposure decreased with the greater the time of onset is removed from the time of noise exposure.  The VA examiner also stated most audiologists have generally used a rule of thumb of one to two years after noise exposure as the cutoff.  However, this October 2011 VA examiner's rationale is insufficient because this examiner was tasked with providing an expert nexus opinion in this specific case, instead of relying on medical literature, or other audiologist's opinions, about the probability of such a relationship.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Furthermore, as noted above, the Veteran's DD 214 documents that he served in combat during the Vietnam Era.  Based on this information, the Veteran's contention of noise exposure in combat in Vietnam is deemed consistent with the circumstances and conditions of his service and thus, is established by the evidence, notwithstanding that there is no official record of such incurrence during service, and a nexus opinion with consideration of such, should be offered by a VA examiner.  38 U.S.C.A. § 1154(b) (West 2014).  Consequently, the Veteran must be afforded a VA examination for the purpose of ascertaining the nature and etiology of his tinnitus and to obtain an opinion as to whether it is at least as likely as not that any tinnitus was incurred in or was caused by the Veteran's active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the record reflects that the Veteran receives regular treatment from the Tennessee Valley Healthcare System, to include the Alvin C. York Campus located in Murfreesboro, Tennessee.  Thus, on remand, updated VA treatment records, from the Tennessee Valley Healthcare System, to include the Alvin C. York Campus and any additional associated outpatient clinics, from August 2014 the present, should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from August 2014 to the present, from the Tennessee Valley Healthcare System, to include the Alvin C. York Campus, and any additional associated outpatient clinics, and associate them with the claims file.  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.
 
2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology his tinnitus.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination. 

The examiner is requested to provide an opinion, specific to the Veteran, as to whether it is at least as likely as not (50 percent probability or more) that his tinnitus was present in service, was caused by service, or is otherwise related to service.

The examiner is advised that the lack of documentation of tinnitus in STRs is not in and of itself a sufficient rationale for a negative opinion.  Additionally, in rendering the opinion, the examiner must consider as conclusive fact that the Veteran was exposed to noise exposure during his period of combat service in the Republic of Vietnam.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  Finally, readjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


